Citation Nr: 1439671	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2004 to April 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In an August 2012 decision, the Board denied the Veteran's service connection claim for a cervical spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court vacated the August 2012 Board decision denying service connection for a cervical spine disability, and remanded the case to the Board for further proceedings consistent with a November 2013 Joint Motion for Partial Remand.  (In the August 2012 decision, the Board also remanded increased evaluations for low back disability and pinguecula, and the parties acknowledged that the issues were not currently before the Court.  Subsequently, the Board denied the claims in a September 2013 decision).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran essentially contends that he has a current cervical spine disability as a result of an in-service bus accident.  He specifically asserts that he was in a bus accident in 2008 while stationed in Bahrain and that the incident would have been documented in unit records due to the severity of the damage to the bus.  As pointed out by the parties in the November 2013 Joint Motion, there is no indication that there has been an attempt to obtain unit records to confirm the Veteran's account of the bus accident.   Therefore, on remand, the Veteran's unit records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Request from the Joint Services Records Research Center (JSRRC) or other appropriate custodian for unit records, logs, morning reports, and other related documents applicable to the Veteran's unit while stationed in Bahrain. 

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2. Then, after ensuring any other necessary development has been completed as a result of the action above (to include an examination), readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



